Citation Nr: 1228606	
Decision Date: 08/21/12    Archive Date: 08/30/12

DOCKET NO.  09-18 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of service connection for an eye disability, to include an eye injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from September 1982 to June 1998.  

This matter comes before the Board of Veterans' Appeals (Board) from an August 2008 rating decision (issued in September 2008) from the Department of Veterans Affairs (VA) Regional Office (RO) above.  

In the August 2008 rating decision, the RO determined that new and material evidence had not been submitted to reopen claims of service connection for an eye disability or migraine headaches.  In that decision, the RO also denied entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU).  The Veteran perfected an appeal as to all issues addressed in the August 2008 rating decision by submitting a timely notice of disagreement and substantive appeal.  See October 2008 VA Form 21-4138; June 2009 VA Form 9.  However, in September 2009, the Veteran withdrew his claim of entitlement to TDIU.  In addition, service connection for migraine headaches was established in October 2009, which was considered a full grant of the benefit sought with respect to that issue.  As a result, the only issue remaining on appeal is whether new and material evidence has been submitted to reopen the claim of service connection for an eye disability, as reflected on the title page of this decision.  

In June 2009, the Veteran requested a local hearing at the Waco RO.  In September 2009, the Veteran and his wife testified before a Decision Review Officer (DRO) at a local hearing.  A transcript of the hearing is associated with the claims file.  The Veteran has not requested a Board hearing in conjunction with the claim on appeal.  


FINDINGS OF FACT

1.  Entitlement to service connection for an eye condition, to include injury, was initially denied in an April 2005 rating decision.  The Veteran did not submit an appeal or submit any material evidence relating to that claimed disability during the year following the rating decision.

2.  Since the April 2005 rating decision, evidence that is new, that relates to an unestablished fact necessary to substantiate the claim of service connection for an eye disability, that is neither cumulative nor redundant, and which raises a reasonable possibility of substantiating the claims, has not been received.  


CONCLUSIONS OF LAW

1.  The April 2008 rating decision that denied service connection for an eye condition, to include injury, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156(b), 3.160(d), 20.1103 (2011).  

2.  Since the last final rating decision in April 2005, new and material evidence has not been received sufficient to reopen the previously denied claim of service connection for an eye disability, to include an eye injury.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156(a) (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  These notice requirements apply to all elements of a claim, including the degree and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

Specific to requests to reopen, the claimant must be notified of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In this case, the Veteran was advised in March 2008, prior to the initial unfavorable rating decision in August 2008, of the criteria for reopening a previously denied claim, the criteria for establishing service connection, and information concerning why his service connection claim was previously denied.  The March 2008 letter also advised him of the responsibilities of the Veteran and VA in obtaining such evidence, as well as the evidence and information necessary to establish a disability rating and an effective date, in accordance with Dingess/Hartman.  As a result, the Board concludes that the Veteran has been provided with proper notice.  

With regard to the duty to assist, all pertinent, identified, and obtainable records have been obtained and considered, including the Veteran's records from the Social Security Administration, private health care providers, and VA treatment records.  The Board notes that the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file, and it is apparent that the RO reviewed all evidence in the paperless claims file as well.  Therefore, the Board will proceed with review of the Veteran's claim based upon all relevant evidence. 

The Board observes that the Veteran has not been afforded VA examinations in conjunction with the claim on appeal.  However, as discussed below, new and material evidence sufficient to reopen the claim of service connection for an eye disability has not been submitted.  Therefore, such assistance is not required.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 463 (2007); Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1342-43 (Fed. Cir. 2003).  Furthermore, as discussed below, the evidence and information received since the last final denial of the Veteran's claim is not sufficient to trigger the duty to provide a VA examination.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

For the foregoing reasons, the Board finds that VA has satisfied its duties to inform and assist the Veteran at every stage in this case.  As such, the Veteran will not be prejudiced by a decision on the merits of his claim.

II. Analysis

By way of background, the Veteran's claim of entitlement to service connection for an eye condition, to include injury, was initially denied in an April 2005 rating decision.  At that time, the RO considered the Veteran's service treatment records (STRs) which showed that, at enlistment into service, the Veteran was noted to have defective bilateral vision which required he wear corrective lenses.  The STRs also showed that the Veteran received treatment for myopic astigmatism but that, during such treatment, there were no complaints or findings of an injury to the Veteran's eyes.  In addition to the foregoing, the STRs showed that the Veteran presented for treatment complaining of right eye tearing, which was associated with headaches and pain on the right side of his head and was diagnosed as cluster headaches.  He also complained of mild photophobia, pain with lateral gazing, and periorbital pain with tearing aggravated by bending over, which was attributed to maxillary sinusitis.  As noted, the STRs do not contain any complaints or findings of an eye injury or surgery; nor is there evidence of any other eye disability, including cataracts or glaucoma.  

Based on the foregoing, the RO denied the Veteran's claim on the basis that the Veteran's defective vision was noted an enlistment into service and that, while myopic astigmatism was noted during service, such disability is a congenital or development defect.  The RO determined that the evidence did not show that the Veteran's myopic astigmatism was aggravated beyond normal progression during service and that there was no development of a superimposed disability during service.  The RO also determined that there was no medical evidence showing that the Veteran had any residual eye disability related to an injury during service.  Accordingly, the RO denied the Veteran's claim of service connection for an eye condition, to include injury.   

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).  

The Veteran was notified of the RO's decision and his appellate rights in April 2005.  However, no further communication regarding his claim of entitlement to service connection for an eye disability was received until March 2008, when VA received the Veteran's application to reopen his claim of service connection for impaired eye sight.  Therefore, the April 2005 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).  

As noted, the Veteran submitted an application to reopen the claim of service connection for impaired eye sight in March 2008, which is the basis of the current appeal.  The Board will proceed to determine whether the Veteran has submitted new and material evidence sufficient to reopen his claim since the final April 2005 rating decision.  

For claims to reopen that are received on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

At any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA First decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section.  38 C.F.R. § 3.156(c).  In this context, the Board notes that additional service treatment and personnel records were associated with the claims file after the April 2005 rating decision.  However, the additional STRs are largely duplicative of the STRs that were associated with the claims file at the time of the April 2005 rating decision.  With respect to the STRs that were not associated with the claims file at the time of the last final decision, the Board finds that those records are essentially duplicative of the STRs of record at the time of the April 2005 rating decision, as they show continued complaints of right eye pain and watering, as well as photophobia associated with cluster headaches and treatment for myopic astigmatism.  The newly submitted service personnel records do not contain any evidence of complaints, treatment, or findings of an eye injury or disability incurred during service.  Therefore, the Board finds that the service treatment and personnel records that were associated with the claim file after the April 2005 rating decision do not trigger reconsideration of this claim under the provisions of 38 C.F.R. § 3.156(c).  

For the purpose of determining whether new and material evidence has been received, all evidence received is generally presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, evidence need not be presumed credible if the assertion is inherently incredible, or the individual is not competent to make such assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993); Duran v. Brown, 7 Vet. App. 216, 220 (1994).  

There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Id. at 118.  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

As discussed above, at the time of the final rating decision in April 2005, there was no evidence showing that the Veteran incurred an eye disability during service as a result of an injury therein or as superimposed upon his pre-existing, congenital myopic astigmatism.  

Since the final rating decision in April 2005, the evidence received into the record includes STRs, private treatment records and SSA records dated from 2002 to 2007, VA outpatient treatment records dated October to December 2008, and the testimony provided at the September 2009 local DRO hearing.  

As noted above, the STRs show complaints of photophobia, sharp right eye pain, and right eye watering; however, the Veteran's symptoms were attributed to his diagnosis of cluster type headaches and did not represent evidence of an eye disability incurred as a result of an injury during service or as superimposed upon his pre-existing myopic astigmatism.  As discussed above, the STRs are not considered new evidence, as they are essentially duplicative of the STRs associated with the claims file at the time of the last final decision in April 2008.  

Private treatment records show that the Veteran continued to complain of vision loss and light sensitivity, which were attributed to cluster headaches.  See treatment records from Metroplex Hospital dated March 2002.  Likewise, at the September 2009 local DRO hearing, the Veteran and his wife testified that the Veteran had eye problems on active duty and that he went to sick call for eye pain.  While this particular medical and lay evidence was not of record at the time of the last final decision, it is essentially duplicative of the STRs associated with the record at the time of the last final decision in April 2005, which show that the Veteran sought treatment for eye pain during service which was attributed to his diagnosis of cluster headaches.   

In March 2009, the Veteran submitted a written statement wherein he stated that his claimed conditions were related to the Gulf War Syndrome.  See March 2009 VA Form 21-4138.  

In this regard, the law provides that service connection may be established for a chronic disability resulting from an undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2011.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i).  Service connection may also be established for a Persian Gulf Veteran who exhibits objective indications of "qualifying chronic disability," a chronic disability resulting from an undiagnosed illness, a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or any diagnosed illness that the Secretary determines, through December 31, 2011, warrants a presumption of service-connection.  38 U.S.C.A. § 1117. 

While the Veteran purports to establish entitlement to the foregoing presumption based upon his service during the Persian Gulf War, the Board notes that the Veteran's current eye disability is not an undiagnosed illness for which the presumption is available but, instead, has been attributed to genetic retinal cone dystrophy.  Therefore, the Veteran's assertion of entitlement to service connection based upon service during the Persian Gulf War is not considered material evidence sufficient to reopen the claim, as it does not raise a reasonable possibility of establishing entitlement to service connection for an eye disability.  

The Veteran's VA outpatient treatment records do not contain any pertinent findings related to a current eye disability.  Private treatment records show that the Veteran continued to require the use of glasses for his defective vision.  See treatment records from Affordable Eye Care Center.  The Veteran's SSA records show that he reported having vision problems which had its onset in June 2006.  While the foregoing evidence is new, in that it was not associated with the record at the time of the last final decision in April 2005, the evidence is not considered material because it does not raise a reasonable possibility of substantiating the claim.  Indeed, this evidence does not show the Veteran suffers from a current eye disability that was incurred during service as a result of an injury or as superimposed upon his pre-existing myopic astigmatism.  

The evidentiary record also contains private treatment records which show that the Veteran sought treatment for weak vision, decreased visual acuity, and blurry vision, which was variously diagnosed as maculopathy, suspected cone dystrophy, and significant visual acuity loss secondary to retinal cone dystrophy.  See July 2004 records and statement from Dr. M.L.; see also private treatment records from Criss Cole Rehabilitation Center dated December 2006 and Scott and White Clinic dated February 2007.  

While this evidence was not associated with the record at the time of the last final rating decision in April 2005, the Board finds that this evidence is not material because it does not raise a reasonable possibility of substantiating the claim.  Indeed, the evidence shows that the Veteran's current diagnosis of suspected cone dystrophy is an uncommon, genetic disease with no known treatment.  See July 2004 statement from Dr. M.L.  The evidence does not show that the Veteran's genetic retinal cone dystrophy was incurred as a result of an event, injury, or disease in service or was superimposed upon his pre-existing myopic astigmatism during service.  In fact, the evidence characterizing the Veteran's current disability of retinal cone dystrophy as a genetic disease is evidence that weighs heavily against a finding that the current disability was incurred in or is otherwise related to the Veteran's military service.  

In this regard, the Board finds probative that the evidence shows that, when the Veteran sought treatment for his current eye disability, he reported that his current symptoms had recent onset.  Indeed, in July 2004, the Veteran reported having decreased visual acuity, blurry vision, and better night vision for three years, while in December 2006, he reported that his vision problems had its onset in June 2006.  Review of the evidence submitted since the April 2005 rating decision shows that the Veteran has not reported having vision problems that began in or have persisted since service, which is evidence which preponderates against a finding that his current symptoms are related to service, including as a disability superimposed upon his pre-existing myopic astigmatism.  

Based on the foregoing, the Board finds there is not new and material evidence showing that the Veteran currently suffers from an eye disability that was incurred during service or is otherwise related to his military service, to include as a superimposed disability upon his pre-existing myopic astigmatism.  Accordingly, as there is not new and material evidence or an indication that the Veteran's current eye disability may be related to service, there is no need to provide a VA examination concerning the claim to reopen.  See Shade, 24 Vet. App. at 120; McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

In summary, even when considering the newly submitted evidence together with the previous evidence of record, the evidence does not raise a reasonable possibility of substantiating the Veteran's claim of service connection for an eye disability.  Accordingly, new and material evidence has not been received sufficient to reopen the previously denied claim, and the Veteran's claim for that benefit is denied.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  


ORDER

New and material evidence having not been received, the application to reopen the previously denied claim of service connection for an eye disability, to include an injury, is denied.




____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


